UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 or ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 0-27384 CAPITAL CORP OF THE WEST (Exact name of registrant as specified in its charter) California 77-0405791 (State or other jurisdiction of incorporation or organization) IRS Employer ID Number 550 West Main, Merced, CA95340 (Address of principal executive offices) Registrant’s telephone number, including area code: (209) 725-2200 Former name, former address and former fiscal year, if changed since last report:Not applicable Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.Large accelerated filer¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ The number of shares outstanding of the registrant’s common stock, no par value, as of November 6, 2007 was 10,789,944.No shares of preferred stock, no par value, were outstanding at November 6, 2007. Capital Corp of the West Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets (unaudited) 3 Consolidated Statements of Income (unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) 5 Consolidated Statements of Comprehensive Income (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Notes to the Consolidated Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results ofOperations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 33 Item 4.Controls and Procedures 33 PART II.OTHER INFORMATION Item 1.Legal Proceedings 34 Item 1A.Risk Factors 34 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3.Defaults Upon Senior Securities 37 Item 4.Submission of Matters to a Vote of Security Holders 37 Item 5.Other Information 37 Item 6.Exhibits 37 SIGNATURES 38 Exhibit Index 39 -2- Capital Corp of the West Consolidated Balance Sheets (Unaudited) As of September 30, As of December 31, (Dollars in thousands) 2007 2006 ASSETS: Cash and non-interest-bearing deposits in other banks $ 45,389 $ 44,853 Federal funds sold 12,880 150,680 Time deposits at other financial institutions 100 350 Investment securities available for sale, at fair value 231,686 256,538 Investment securities held to maturity, at cost; fair value of $154,862 and$166,266 at September 30, 2007 and December 31, 2006 157,507 168,058 Loans, net of allowance for loan losses of $15,285 and $14,031 atSeptember 30, 2007 and December 31, 2006 1,348,953 1,210,730 Interest receivable 9,941 9,819 Premises and equipment, net 46,119 42,320 Goodwill 1,405 1,405 Cash value of life insurance 43,574 43,051 Investment in housing tax credit limited partnerships 9,439 10,082 Other real estate owned 9,450 60 Other assets 31,072 23,593 Total assets: $ 1,947,515 $ 1,961,539 LIABILITIES: Deposits: Non-interest-bearing demand $ 240,720 $ 287,723 Negotiable orders of withdrawal 226,040 225,481 Savings 464,005 436,494 Time, under $100,000 352,336 299,409 Time, $100,000 and over 248,148 366,234 Total deposits: 1,531,249 1,615,341 Other borrowings 213,292 151,697 Junior subordinated debentures 31,960 31,960 Accrued interest, taxes and other liabilities 14,910 14,961 Total liabilities: 1,791,411 1,813,959 SHAREHOLDERS’ EQUITY: Preferred stock, no par value; 10,000,000 shares authorized; none outstanding - - Common stock, no par value; 20,000,000 shares authorized; 10,789,944and 10,760,762 issued and outstanding at September 30, 2007 and December 31, 2006 66,090 64,586 Retained earnings 91,987 84,614 Accumulated other comprehensive loss, net (1,973 ) (1,620 ) Total shareholders’ equity: 156,104 147,580 Total liabilities and shareholders’ equity: $ 1,947,515 $ 1,961,539 See accompanying notes to consolidated financial statements. -3- Capital Corp of the West Consolidated Statements of Income (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, (Amounts in thousands, except per share data) 2007 2006 2007 2006 Interest income: Interest and fees on loans $ 28,422 $ 26,009 $ 80,068 $ 73,440 Interest on deposits with other financial institutions 1 5 9 14 Interest on investments held to maturity: Taxable 855 882 1,708 2,723 Non-taxable 842 950 2,655 2,844 Interest on investments available for sale: Taxable 2,825 3,063 9,463 9,826 Non-taxable 11 11 33 33 Interest on federal funds sold 223 100 1,756 193 Total interest income: 33,179 31,020 95,692 89,073 Interest expense: Interest on negotiable orders of withdrawal 792 373 2,214 1,038 Interest on savings deposits 3,778 2,259 10,798 6,041 Interest on time deposits, under $100,000 4,191 2,666 12,019 7,443 Interest on time deposits, $100,000 and over 2,995 4,840 10,430 10,305 Interest on federal funds purchased 11 40 16 914 Interest on other borrowings 2,831 2,010 6,541 5,893 Interest on junior subordinated debentures 620 683 1,971 1,456 Total interest expense: 15,218 12,871 43,989 33,090 Net interest income 17,961 18,149 51,703 55,983 Provision for loan losses 732 200 4,645 400 Net interest income after provision for loan losses: 17,229 17,949 47,058 55,583 Noninterest income: Service charges on deposit accounts 2,041 1,550 5,834 4,475 Death benefit on BOLI policies 993 179 993 179 Gain on the sale of securities 835 0 835 622 Increase in cash value of life insurance 465 365 1,304 966 Other 782 1,062 2,743 2,968 Total noninterest income: 5,116 3,156 11,709 9,210 Noninterest expenses: Salaries and related expenses 7,606 7,293 22,883 21,487 Premises and occupancy 1,835 1,422 5,140 3,866 Equipment 1,382 1,096 3,861 3,129 Professional fees 1,225 478 2,895 1,952 Supplies 222 237 719 776 Marketing 588 360 1,507 1,213 Community support donations 185 264 554 773 Intangible amortization 0 0 0 23 Communications 415 406 1,179 1,137 Other 1,898 1,436 6,671 4,218 Total noninterest expenses: 15,356 12,992 45,409 38,574 Income before provision for income taxes 6,989 8,113 13,358 26,219 Provision for income taxes 993 2,284 2,744 8,579 Net income: $ 5,996 $ 5,829 $ 10,614 $ 17,640 Basic earnings per share $ 0.56 $ 0.54 $ 0.98 $ 1.65 Diluted earnings per share $ 0.55 $ 0.53 $ 0.97 $ 1.61 See accompanying notes to consolidated financial statements. -4- Capital Corp of the West Consolidated Statement of Changes in Shareholders’ Equity (Unaudited) Common Stock (Amounts in thousands) Number of Shares Amounts Retained Earnings Total Accumulated other Comprehensive (Loss) Gain Balance, December 31, 2005 10,575 $ 59,785 $ 65,049 $ (2,589 ) $ 122,245 Exercise of stock options, including tax benefit of $911 161 3,553 - - 3,553 Effect of share-based payment expense - 566 - - 566 Net change in fair value of available for sale investment securities, net of tax effect of $347(1) - - - 479 479 Net change in fair value of interest rate floor, net of tax benefit of $117(2) - - - (161 ) (161 ) Cash dividends - - (2,249 ) - (2,249 ) Net income - - 17,640 - 17,640 Balance, September 30, 2006 10,736 $ 63,904 $ 80,440 $ (2,271 ) $ 142,073 Balance, December 31, 2006 10,761 $ 64,586 $ 84,614 $ (1,620 ) $ 147,580 Exercise of stock options, including tax benefit of $23 29 438 - - 438 Effect of share-based payment expense - 1,066 - - 1,066 Net change in fair value of available for sale investment securities, net of tax effect of$490 - - - (666 ) (666 ) Net change in fair value of interest rate floor, net of tax effect of $227 (3) - - - 313 313 Cash dividends - - (3,241 ) - (3,241 ) Net income - - 10,614 - 10,614 Balance, September 30, 2007 10,790 $ 66,090 $ 91,987 $ (1,973 ) $ 156,104 (1)Includes reclassification adjustment for net gains included in net income of $361 (net of $261 tax expense). (2)Includes reclassification adjustment for net losses included in net income of $16 (net of $11 tax benefit). (3)Includes reclassification adjustment for net losses included in net income of $142 (net of $103 tax benefit). See accompanying notes to consolidated financial statements. -5- Capital Corp of the West Consolidated Statements of Comprehensive Income (Unaudited) For The Nine Months Ended September 30, (Amounts in thousands) 2007 2006 Net income $ 10,614 $ 17,640 Unrealized gain (loss) on securities arising during the year, net (666 ) 840 Unrealized gain (loss) on interest rate floor arising during the year, net 171 (177 ) Reclassification adjustment forlosses realized in net income, net of tax (benefit of $83 in 2007 and expense of $258 in 2006 for the time periods presented) 142 (345 ) Comprehensive income: $ 10,261 $ 17,958 See accompanying notes to consolidated financial statements. -6- Capital Corp of the West Consolidated Statements of Cash Flows (Unaudited) For The Nine Months Ended September 30, (Amounts in thousands) 2007 2006 Operating activities: Net income $ 10,614 $ 17,640 Adjustments to reconcile net income to net cash provided by Operating activities: Provision for loan losses 4,645 400 Depreciation, amortization and accretion, net 6,555 5,442 Origination of loans held for sale (5,203 ) (2,380 ) Proceeds from sales of loans 5,890 1,662 Gain on sale of loans (324 ) (123 ) Gain on sale of AFS securities (835 ) (622 ) Increase in cash value of bank owned life insurance (1,304 ) (966 ) Gain on death benefit from bank owned life insurance (993 ) (179 ) Proceeds from death benefit of BOLI 1,773 - Non-cash share based payment expense 1,066 566 Net (increase) decrease in interest receivable & other assets (6,706 ) 1,431 Gain on sale of other real estate owned (102 ) (190 ) (Gain) loss on interest rate derivative 117 - Net (increase) decrease in accrued interest, taxes and other liabilities (51 ) 1,314 Net cash provided by operating activities: 15,142 23,995 Investing activities: Investment securities purchased – available for sale securities (2,454 ) (2,944 ) Investment securities purchased – held to maturity securities - (3,659 ) Proceeds from maturities of available for sale investment securities 24,221 38,591 Proceeds from maturities of held to maturity investment securities 9,986 11,404 Proceeds from sales of available for sale securities 3,000 20,483 Net decrease in time deposits at other institutions 250 - Proceeds from the sale of other real estate owned 102 656 Loans purchased - (30,015 ) Net increase in loans (155,270 ) (169,379 ) Net purchases of bank owned life insurance - (10,000 ) Purchases of premises and equipment (6,941 ) (11,984 ) Net cash used in investing activities: (127,106 ) (156,847 ) Financing activities: Net (decrease) increase in demand, NOW and savings deposits (18,933 ) (74,966 ) Net (decrease) increase in certificates of deposit (65,159 ) 244,362 Net increase (decrease) in other borrowings 61,595 (49,099 ) Issuance of subordinated debentures - 15,464 Payment of cash dividends (3,241 ) (2,249 ) Exercise of stock options 415 2,642 Tax benefits related to exercise of stock options 23 911 Net cash (used in) provided by financing activities: (25,300 ) 137,065 Net (decrease) increase in cash and cash equivalents (137,264 ) 4,213 Cash and cash equivalents at beginning of period 195,533 91,581 Cash and cash equivalents at end of period 58,269 $ 95,794 Supplemental disclosure of noncash investing and financing activities: Interest rate floor unrealized gain (loss), net of taxes $ 313 $ (161 ) Interest paid 47,627 31,855 Income tax payments 3,060 8,150 Loans transferred to other real estate owned 9,390 - Investment securities unrealized gain (loss), net of tax $ (666 ) $ 479 See accompanying notes to consolidated financial statements. -7- Capital Corp of the West Notes to Consolidated Financial Statements September 30, 2007 and December 31, 2006 (Unaudited) NOTE 1. GENERAL COMPANY Capital Corp of the West (the “Company”) is a bank holding company incorporated under the laws of the State of California on April 26, 1995. The Company at September 30, 2007 had total assets of $1.95 billion and total shareholders’ equity of $156 million. On November 1, 1995, the Company became registered as a bank holding company and is the holder of all of the capital stock of County Bank (the “Bank”). The Company's primary asset and source of income is the Bank. As of November6, 2007, the Company had outstanding 10,789,944 shares of Common Stock, no par value, held by approximately 1,700 shareholders. There were no preferred shares outstanding at November7, 2007. The Company has one wholly-owned inactive non-bank subsidiary, Capital West Group (“CWG”). The Bank has two wholly-owned subsidiaries, Merced Area Investment &
